Title: To Benjamin Franklin from Barbeu-Dubourg, 21 October 1778
From: Barbeu-Dubourg, Jacques
To: Franklin, Benjamin


Mon cher Maitre
A Paris ce 21e. 8bre. 1778
Le Neveu d’un de mes bons Amis, jeune homme bien né, et bien elevé et qui se destine au commerce est pret à partir pour Charlestown dans la Sud Caroline. Je vous prie avec instance de vouloir lui donner quelque lettre de recommandation pour ce pays-là. Je vous en serai fort obligé. Je comptois avoir l’honneur de vous voir hier au College royal et de vous en parler, mais cela ne me fut pas possible; je compte reparer cela en allant au premier jour a Passy des le matin, d’autant plus que j’ai encore a vous faire souvenir de Messieurs Gregoire et de Maubaillarcq pour des Consulats. Vous reïtererai-je les assurances de mon inviolable et tendre attachement? J’espere, que vous n’en doutez point
Dubourg
 
Addressed: To Dr. franklin Passy
Notation: Dubourg Paris 21. 8bre 1778.
